         Case 2:19-cv-00893-HCN Document 12 Filed 01/10/20 Page 1 of 3




Byron G. Martin (#8824)
Axel Trumbo (#14816)
STRONG & HANNI
102 South 200 East, Suite 800
Salt Lake City, Utah 84111
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
bmartin@strongandhanni.com
atrumbo@strongandhanni.com

Attorneys for Plaintiff Philadelphia Indemnity Insurance Company


                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


PHILADELPHIA INDEMNITY
INSURANCE COMPANY, a Pennsylvania                        NOTICE OF DISMISSAL WITH
corporation,                                                    PREJUDICE

               Plaintiff,
                                                       Civil No. 2:19-cv-00893-HCN-PMW
vs.

MISSION 1160 GSM, LLC, a limited liability                 Judge Howard C. Nielson, Jr.
company; AMBER VIEW RENTAL SPE,
LLC, a limited liability company; 2 FB, INC.             Magistrate Judge Paul M. Warner
aka 2FB, INC FRIEDKIN INVESTMENT, a
California corporation; W.P.A. ASSOCIATES,
a Utah Limited Liability Company;

               Defendants.


       Plaintiff, Philadelphia Indemnity Insurance Company, pursuant to Rule 41 of the Federal

Rules of Civil Procedure, hereby gives notice of its voluntary dismissal of the above entitled

action, with prejudice, which dismissal is on account of a settlement reached between the parties.

No defendant has served an answer or a motion for summary judgment in this matter.
 Case 2:19-cv-00893-HCN Document 12 Filed 01/10/20 Page 2 of 3




DATED this 10th day of January, 2020.

                                   STRONG & HANNI

                                   /s/ Byron G. Martin

                                   Byron G. Martin
                                   Axel Trumbo
                                   Attorneys for Plaintiff Philadelphia Insurance
                                   Companies
         Case 2:19-cv-00893-HCN Document 12 Filed 01/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of January, 2020, a true and correct copy of the

foregoing NOTICE OF DISMISSAL WITH PREJUDICE was served by the method

indicated below, to the following:

       2FB, INC. FRIEDKIN INVESTMENT               (X)    Electronic Filing
       480 3rd St.                                 ( )    U.S. Mail, Postage Prepaid
       Oakland, CA 94607-3834                      ( )    Hand Delivered
                                                   ( )    Overnight Mail
                                                   ( )    Facsimile
                                                   ( )    Email


       MISSION 1160 GSM, LLC                       (X)    Electronic Filing
       c/o Registered Agents Inc.                  ( )    U.S. Mail, Postage Prepaid
       881 Baxter Drive, Suite 100                 ( )    Hand Delivered
       South Jordan, UT 84095                      ( )    Overnight Mail
                                                   ( )    Facsimile
                                                   ( )    Email


       AMBER VIEW RENTAL, SPE, LLC                 (X)    Electronic Filing
       c/o Registered Agents Inc.                  ( )    U.S. Mail, Postage Prepaid
       881 Baxter Drive, Suite 100                 ( )    Hand Delivered
       South Jordan, UT 84095                      ( )    Overnight Mail
                                                   ( )    Facsimile
                                                   ( )    Email


       W.P.A. ASSOCIATES                           (X)    Electronic Filing
       Registered Agents, Inc.                     ( )    U.S. Mail, Postage Prepaid
       7186 S. Highland Dr.                        ( )    Hand Delivered
       Salt Lake City, UT 84121                    ( )    Overnight Mail
                                                   ( )    Facsimile
                                                   ( )    Email


                                                   /s/ Joan M. Pearson
